Citation Nr: 0533404	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-08 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for myopia, bilateral 
peripheral retinal lattice 
degeneration, and old scar hole of the inferior retina, right 
eye.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The veteran served on active duty from January 1986 to August 
1998. This matter comes on appeal from an April1 1999 rating 
decision by the Hartford VA Regional Office.


FINDINGS OF FACT

1.  Myopia, bilateral peripheral retinal lattice 
degeneration, and old scar hole of the inferior retina, right 
eye, did not have their onset in service, and are not 
otherwise related to service.

2. Hearing loss was not present in service, and is not 
otherwise related thereto.


CONCLUSIONS OF LAW

1.  Myopia, bilateral peripheral retinal lattice 
degeneration, and old scar hole of the inferior retina, right 
eye were not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. § 3.303 
(2005).

1.  Hearing loss was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in April 
2005, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The April 2005 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in April 1999.  Notice fully complying the provisions of the 
VCAA was not provided to the veteran until April 2005.  
Therefore, the veteran did not receive proper VCAA notice 
prior to the initial rating decision denying his claim.  
Nonetheless, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the veteran.  VCAA 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices. Further, the veteran has not alleged prejudicial 
error which had an affect on the essential fairness of the 
April 1999 adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), 
(3).  Opinions from a VA physician to address the questions 
at issue have been obtained. For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).


Legal Criteria

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary. Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies following 
disease of the central or peripheral nervous system; healed 
fractures; absent, displaced or resected parts of organs; 
supernumerary parts; congenital malformations or hemorrhoidal 
tags or tabs, etc.) with no evidence of the pertinent 
antecedent active disease or injury during service the 
conclusion must be that they preexisted service. Similarly, 
manifestation of lesions or symptoms of chronic disease from 
date of enlistment, or so close thereto that the disease 
could not have originated in so short a period will establish 
preservice existence thereof. Conditions of an infectious 
nature are to be considered with regard to the circumstances 
of the infection and if manifested in less than the 
respective incubation periods after reporting for duty, they 
will be held to have preexisted service. In the field of 
mental disorders, personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis will 
be accepted as showing preservice origin. Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c).

Service connection also may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the purposes of applying the laws administered by the 
Department of Veterans Affairs (VA), impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).


Analysis

In reaching its decision, the Board has carefully reviewed 
all of the pertinent evidence of record, to include, but not 
limited to, service medical records, the reports of VA 
examinations in January 1999 and May 2000, the transcript of 
a personal hearing conducted at the RO in April 2000, and 
opinions provided by a VA physician in January 2003 and May 
2003. The veteran in effect contends that in service he 
developed hearing loss as a result of exposure to acoustic 
trauma and several eye disabilities as a consequence of head 
and neck trauma.

With respect to the claim for service connection for hearing 
loss, the Board observes that service connection is awarded 
for "disability resulting from personal injury suffered or 
disease contracted in [the] line of duty." 38 U.S.C. § 1110; 
see also 38 C.F.R. § 3.303(a).  "Disability" means a 
current disability shown by competent medical evidence to 
presently exist at the time of the award of service 
connection. Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997). On VA 
examination in January 1999, audiometric testing showed pure 
tone thresholds of "0" at 500, 1000, 2000, and 4000 Hertz, 
and a pure tone threshold of "5" at 3000 Hertz. Speech 
recognition was 100 percent, bilaterally. Hearing loss 
disability for VA purposes is defined by  38 C.F.R. § 3.385, 
which requires an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels 
or greater; an auditory threshold of 26 decibels or greater 
in three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz; or speech recognition scores using the Maryland CNC 
Test of less than 94 percent. Based on the findings reported 
in January 1999,  the Board finds that the veteran does not 
have a hearing loss disability for VA compensation purposes. 
No medical opinion or other competent medical evidence to the 
contrary has been submitted. 

Service medical records disclose no mention of an eye injury 
or condition. VA January 1999, approximately five months 
after the veteran's separation from service, demonstrated for 
myopia, bilateral peripheral retinal lattice 
degeneration, and old scar hole of the inferior retina, right 
eye. After reviewing the relevant evidence in the claims 
folder, a VA physician opined in January 2003 that it was at 
least as likely as not that the peripheral retinal 
degeneration was present at the time of the veteran's 
separation from service. A second VA physician expressed his 
opinion in May 2003, stating that it was more likely than not 
that lattice 
degeneration and the old scar hole had been present for some 
time, including while the veteran was on active duty. The 
physician explained that these conditions were not abnormal 
and were likely related to the veteran's myopia. The veteran 
was myopic prior to service, and became more so during that 
time due to natural progression. The physician concluded by 
pointing out that myopia, or refractive error, and its 
related conditions are not disabilities which can be service-
connected. Again, no medical opinion or other competent 
medical evidence to the contrary has been presented. 

The Board has also considered the veteran statements and 
testimony and they have been given weight as to his 
observation for symptoms and limitations caused by his 
hearing loss and eye conditions.  However, it does not appear 
that the veteran is medically trained to offer any opinion as 
to causation.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 
494-495 (1992) (laypersons may be competent to provide an 
eyewitness account of a veteran's visible symptoms, but they 
are not capable of offering opinions as to medical matters).  
The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

As discussed above, the current medical evidence of record 
does not show a relationship between the claimed disabilities 
and the veteran's active duty service, and thus service 
connection must be denied. 38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A; 38 C.F.R. § 3.303. In making this determination, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

Entitlement to service connection for myopia, bilateral 
peripheral retinal lattice 
degeneration, and old scar hole of the inferior retina, right 
eye, is denied.

Entitlement to service connection for hearing loss is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


